Title: From John Adams to John Steele, 24 July 1798
From: Adams, John
To: Steele, John


To the Field Officers of the district of Salisbury, and a number of private gentlemen of the same district, in North-Carolina.
Gentlemen,
Philadelphia, July 24, 1798.

YOUR address of the 4th of July, has been presented to me by Mr. Steele. It would be too great an expense of time, and of too little utility, for all the people to assemble and express their opinions on public measures in the ordinary course of things—nor could the necessary information be collected and presented to all; but, upon great occasions like the present, when every enquiring and thinking mind is irresistibly drawn to the state of the nation, and especially when the government itself is so manifestly attacked, there seems to be a peculiar propriety in the declaration of sentiments.
My opinion of the conduct of our government from the beginning, and of the conduct of the French government towards us, has been so often expressed, that it is unnecessary to repeat it. I know not whether history can furnish an example of such moderation and forbearance as has been shewn by the American government towards the republic of France. The rejection and contempt of our ambassadors, is the most wanton, the most insulting, and the most injurious of all their conduct. Depredations and cruelties might be committed from error, necessity, or passion.—But this is a cool, deliberate, studied affront: intended to be so understood, by all France, all Europe, and all the people of America. Satisfaction must be had for this insult. There can be no reconciliation with France, till the sovereign of that country shall have received our ambassador, assured him of all the prerogatives of the law of nations attached to his sacred character and functions, and commissioned another to treat with him on equal terms.
The solemn assurances given by you and your fellow citizens, that your lives and fortunes shall be ready to support, maintain and defend such measures as our country shall see proper to adopt, will sooner or later effect this desirable reparation, and such usage will never be again repeated.
Your kind compliments to me are highly flattering, and your cordial wishes for my health and happiness, most tenderly affecting to


John Adams.